FOLLETT, J.
This action was begun December 18, 1882, to recover a sum of money alleged to be due under a contract entered into between the litigants January 15, 1875. September 24, 1874, the plaintiff entered into a contract with the ■ United States, by which he agreed to construct a pier for a lighthouse at Middle *329Ground, Stratford Shoals, L. I. On the same day, the defendant and Leonard W. Jerome, as sureties, executed an undertaking to the United States, conditioned that the plaintiff should faithfully perform his contract. January 15, 1875, the plaintiff appointed the defendant his attorney to collect from the United States all sums of money which should become due on the contract, the defendant at the same time entering into a contract, under seal, by which he bound himself to pay to the plaintiff 40 per cent., and to Emil Von Trentini 20 per cent., of all the profits made on the contract. The remaining 40 per cent, was to be retained by the defendant as compensation for furnishing the security to the government, and for his services in collecting and disbursing the money in the construction of the pier. Von Trentini’s 20 per cent, was to compensate him for keeping the accounts necessary to be kept in the prosecution of the work. In November, 1875, the contract was performed, and the work accepted by the government, which paid to the defendant, as attorney for the plaintiff, $81,301.85. The-foregoing facts are not in dispute, and are found by the referee. The plaintiff testified that the defendant had paid out $60,705.11. Von Trentini testified that he had paid out $69,161.34, there being a difference of $8,456.23. The referee found that the defendant had paid out $60,805.11. The referee reached his conclusion on the following basis:
Received by defendant........................................ $81,301 85
Expended by defendant........................................ 60,805 11
Cash in defendant’s hands................................ $20,496 74
Property.
Schooner “Lorillard” ............................... $3,000 00
Steam engine....................................... 675 00
Tools ............................................... 300 00 3,975 00
$24,471 74
Plain tiff’s share, 40 per cent......................... $9,788,696
Defendant’s share, 40 per cent...................... 9,788.696
Von Trentini’s share, 20 per cent.................... 4,849.348
- $24,471 74
The referee found that the plaintiff had received from the defendant $2,000 in cash, that the plaintiff had the schooner and the tools, valued at $3,300, making a total of $5,300 which the plaintiff had received, leaving a balance due him of $4,488.69, for which a judgment was ordered, with interest from December 18, 1882, the date of the commencement of this action.
The principal controversy before the referee was over the difference of $8,456.23, which sum the defendant asserted he.had paid out over and above the amount admitted by the plaintiff to have been paid out by the defendant, and over the value of the schooner Lorillard. The witnesses who testified as to the value of the Lorillard varied in their estimates from $1,000 to $5,000. Two of defendant’s principal witnesses valued the boat at $3,000. The value fixed by the referee, $3,000, is fully sustained by the evidence, and it cannot be successfully asserted that, under it, the vessel was undervalued, to the injury of the defendant. In respect to the items mak*330ing up the disputed sum of $8,456.23, the evidence is very unsatisfactory and inconclusive, and it is quite impossible to say that the referee erred in disallowing this sum. The books and vouchers-which were kept by the defendant and Von Trentini had been carried to Europe, and were not produced on the trial, although notice-to produce them had been given. This was a circumstance which the referee had a right to take into consideration in determining the validity of the defendant’s account, as presented.
Whether the litigants and Von Trentini were partners, as to third persons, is not material. Under their written contract they were not partners as between themselves. It nowhere appears that the defendant and Von Trentini assumed any liability in case the enterprise proved to be unprofitable. Each of them was to have a definite proportion of the profits for his services, and the defendant agreed, by his written contract, under seal, that he would collect all sums due from the government, and pay over to the plaintiff 40 per cent, of the profits of the enterprise. Von Trentini, by his evidence, admits that he has received his full share from the defendant, and makes no claim. So there is no accounting to be had as among the three. A decision of the controversy simply required the ascertainment of the amount received by the defendant, admitted to be $81,301.85,. and the amount which he had expended. The defendant did not set up in his answer that Von Trentini was a necessary party to the action, or that an accounting among the three was necessary, and he was permitted to give all the evidence which he offered tending to establish payments on his part; and we think, under the written contract, the defendant could be properly held liable in this action for the amount found due from him to the plaintiff, without resorting to an equitable action for an accounting.
In August, 1878, the plaintiff filed a voluntary petition in bankruptcy, to which was annexed an inventory of his assets. The defendant offered to show that, under the head of “ehoses in action,” the plaintiff did not include any claim against the defendant arising out of the contract on which the action was brought. This evidence was excluded, and it is urged as a ground of error. It is argued that the fact that the plaintiff then swore that he owned no such claim as he seeks to enforce in this action was competent. It would have been, had not the fact been fully explained. In March, 1881, the plaintiff wrote the defendant that he had assigned this claim, which letter was put in evidence by the defendant, and upon the cross-examination of the plaintiff it was shown, and not disputed, that he had previously assigned the claim, and that it had been reassigned to him. It is urged that the referee’s conclusion is inconsistent with the evidence on either side. It is quite evident from the meager materials furnished for a judgment, the books and vouchers being absent, and under the defendant’s control, that the referee was compelled to determine what items should be allowed* and what disallowed by substantially allowing such as vere agreed on between the parties, and that he did not err in not adopting the claims of one side or the other.
The judgment should be affirmed, with costs. All concur.